                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                )
JEREMIAH TAYLOR,                                )
                                                )
                Plaintiff,                      )
                                                )
                v.                              )       Civil Action No. 18-cv-0316 (KBJ)
                                                )
NANCY A. BERRYHILL, Acting                      )
Commissioner of Social Security,                )
                                                )
                Defendant.                      )
                                                )

                  MEMORANDUM OPINION ADOPTING
        REPORT & RECOMMENDATION OF THE MAGISTRATE JUDGE

        Plaintiff Jeremiah Taylor, through his mother, applied to the Commissioner of

Social Security (“Commissioner” or “Defendant”) for supplemental social security

income benefits in 2013, claiming that he was disabled due to his diagnosis of

attention-deficit/hyperactivity disorder (“ADHD”), oppositional/defiant disorder

(“ODD”), major depressive disorder (“MDD”), mood disorder, and learning disorder.

(AR, ECF No. 4-3, at 5–6, 14–15; ECF 4-8 at 57–58.) 1 In January of 2017, an

Administrative Law Judge (“ALJ”) held a hearing on Taylor’s application, and

ultimately determined that Taylor is not disabled under the Social Security Act. Taylor

then filed the instant lawsuit, requesting that this Court reverse the ALJ’s denial

decision and grant him benefits. (See generally Compl., ECF No. 1.)

        On February 13, 2018, this Court referred this matter to a Magistrate Judge for

full case management. (See Min. Order of Feb. 13, 2018.) On June 13, 2018, Taylor



1
 Page numbers herein refer to those that the Court’s electronic case filing system automatically
assigns.
filed a motion asking the Court to either reverse the Commissioner’s decision or remand

this matter back to the agency for a new hearing, arguing that the ALJ’s decision is not

supported by substantial evidence and that decision is erroneous as a matter of law.

(See Pl.’s Mot. for J. of Reversal, ECF No. 7, at 1.) Thereafter, on October 1, 2018,

Defendant filed a motion for affirmance of the ALJ’s decision, arguing that Taylor

failed to meet his burden of establishing that he was entitled to supplemental security

income, and that “substantial evidence supports the ALJ’s finding that his impairments

. . . were not severe enough to functionally equal the clinical requirements of any Listed

Impairment.” (Def.’s Mem. in Supp. of Her Mot. for J. of Affirmance & in Opp’n to

Pl.’s Mot. for J. of Reversal, ECF No. 12, at 1).

         Before this Court at present is the Report and Recommendation that the assigned

Magistrate Judge, G. Michael Harvey, has filed regarding Taylor’s motion for reversal

and Defendant’s motion for affirmance. (See R. & R., ECF No. 17.) 2 The Report and

Recommendation reflects Magistrate Judge Harvey’s opinion that Taylor’s motion for

reversal or remand should be denied, and that Defendant’s motion for affirmance should

be granted. (See id. at 1–2.) Specifically, Magistrate Judge Harvey finds that

substantial evidence supports the ALJ’s conclusion that Taylor did not have marked

impairments in either of the domains of functioning that he challenges on appeal. (See

id. at 14.) Magistrate Judge Harvey further finds that the ALJ “properly explained that

he did not credit Plaintiff’s subjective claims as to the severity of his symptoms because

they were contradicted both by other aspects of testimony of Plaintiff and of his mother

and by other objective evidence in the record.” (Id. at 15.)


2
    The Report and Recommendation, which is 24 pages long, is attached hereto as Appendix A.



                                                  2
       In addition to articulating these conclusions, Magistrate Judge Harvey’s Report

and Recommendation also advises the parties that either party may file written

objections to the Report and Recommendation, which must include the portions of the

findings and recommendations to which each objection is made and the basis for each

such objection. (Id. at 24.) The Report and Recommendation further advises the

parties that failure to file timely objections may result in waiver of further review of the

matters addressed in the Report and Recommendation. (Id.) Under this Court’s local

rules, any party who objects to a Report and Recommendation must file a written

objection with the Clerk of the Court within 14 days of the party’s receipt of the Report

and Recommendation. LCvR 72.3(b). The due date for objections has passed, and none

have been filed.

       This Court has reviewed Magistrate Judge Harvey’s report and agrees with his

thorough analysis and conclusions. Thus, the Court will ADOPT the Report and

Recommendation in its entirety. Accordingly, Plaintiff’s Motion for Reversal will be

DENIED, and Defendant’s Motion for Affirmance will be GRANTED.

       A separate Order accompanies this Memorandum Opinion.




DATE: October 25, 2019                    Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




                                             3
